 1 Peter Dubrawski (Bar No. 65677)
    pdubrawski@hbblaw.com
 2 Keith Rozanski (Bar No. 232330)
    krozanski@hbblaw.com
 3 Courtney R. Arbucci (Bar No. 266036)
    carbucci@hbblaw.com
 4 HAIGHT BROWN & BONESTEEL LLP
   555 South Flower Street, Forty-Fifth Floor
 5 Los Angeles, California 90071
   Telephone: 213.542.8000
 6 Facsimile: 213.542.8100
 7 Attorneys for Defendants
   GENIE INDUSTRIES, INC. and
 8 TEREX CORPORATION
 9                           UNITED STATES DISTRICT COURT
10            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 MARIO BATRES,                                   Case No. 2:18-cv-10380 AB (PLAx)
13                  Plaintiff,                     ORDER RE STIPULATED
                                                   PROTECTIVE ORDER
14            v.
15 GENIE INDUSTRIES, INC., TEREX
   CORPORATION, AHERN RENTALS,
16 INC. and DOES 1-50, inclusive,
17                  Defendants.
18
19            Having considered the papers, and finding that good cause exists, the Parties’
20 Stipulated Protective Order is granted.
21            IT IS SO ORDERED.
22
23 DATED: September 13, 2019
24
25
26                                            Paul L. Abrams
                                              UNITED STATES MAGISTRATE JUDGE
27
28
     TC16-0000057                                                 Case No. 2:18-cv-10380 AB (PLAx)
     13100611.1
                                                  1    ORDER RE STIPULATED PROTECTIVE ORDER
